 PINECREST CONVALESCENT HOME, INC.13Pinecrest Convalescent Home,Inc. and Local 1115,JointBoard Nursing Home and Hospital Em-ployees-FloridaDivision,Petitioner.Case12-RC-4885January 8, 1976DECISION ON REVIEWBY CHAIRMANMURPHY ANDMEMBERSFANNINGAND JENKINSOn September 10, 1975, the Regional Director forRegion 12 issued a Decision and Direction of Elec-tionIin the above-entitled proceeding,finding thatlicensed practical nurses are not supervisors and con-stitutean appropriate unit, and that a registerednurse is a professional employee and not includablein that unit. Thereafter,in accordance with Section102.67 of the National Labor Relations Board'sRules and Regulations and Statements of Procedure,Series 8, as amended,the Employer filed a timelyrequest for review, with supporting brief, of the Re-gional Director'sDecision.Employer alleged that theRegional Director made factual findings which areclearly erroneous,and that he departed from official-ly reported precedents.Petitioner filed an oppositionto the Employer's request for review.By telegraphic orderdatedOctober 9, 1975, theBoard granted the Employer's request for review andstayed the election pending the Decision on Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review and here-by affirms the decision' of the Regional Director. Webelieve the Regional Director'sdecision is in linewith the Board cases finding that charge nurseswhose responsibilities are fundamentally limited toproviding routine patient care are not supervisors.MountainManor Nursing Home,204 NLRB 425(1973).In this regard,the record establishes thatcharge nurses have no authority to hire, fire,or disci-pline'employees. Any direction that they may give toaides either is routine in nature or connected withproviding patient care and assuring that the needs ofthe patients are fulfilled.Additionally,to find the 10charge nurses to be supervisors would mean an ab-normalproportion of supervisors to supervisees asthere only are 27 nurses aides employed at the hospi-tal.Furthermore, the director of nursing is on call atall hours; when she is not on duty, any serious per-sonnel problems that occur in her absence are han-dled either by calling her (or the administrator) im-mediately or by leaving her a written report for herconsideration and action. In these circumstances, it isclear that she can and does effectively supervise allthe shifts. That she is performing this function is fur-ther indicated by the fact that the LPN's who testi-fied stated that the assignments of the nurses aideson their shifts are made by the director of nursing.They also testified that the director of nursing re-ceives call-ins when aides are going to be absent andthen calls other aides to fill in.The administrator acknowledged that absenteecall-ins come to the director of nursing in the morn-ing but he asserted that such calls came to chargenurses at their stations in the afternoon. Neverthe-less, the administrator conceded that, in those in-stances where charge nurses do call replacements,they merely take names from a list of aides alreadyprepared and posted by the hospital for this purpose.Accordingly, the administrator's testimony thatcharge nurses exercise independent judgment in de-ciding first whether to call for replacements and sec-ondlywhom they will call-upon which theChairman's dissent places much reliance-is not, inour view supported by the record. Nor do we findthat charge nurses possess' supervisory authority sim-ply because they can act on such minor matters asinitialing timecards, accepting calls from absentaides, and allowing them to leave early in case ofillness, since it is clear that all of those duties areaccomplished in a perfunctory manner not requiringthe exercise of any discretion.Accordingly, we find, contrary to Chairman Mur-phy, ' that charge nurses are employees within themeaning of the Act.Accordingly, we are remanding the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, except that the eligibility payroll periodtherefore shall be that immediately preceding thedate of issuance of this Decision on Review.2CHAIRMAN MURPHY,dissenting:Idissent from the finding that the LPN's are notsupervisors and therefore comprise an appropriateunit.Although much of the independent judgmentexercised by the LPN's is involved with patient careand under Board cases would not be sufficient tofind supervisory status, traditional standards for de-termining supervisory status remains applicable toiRelevant portions of the Regional Director's Decision and Direction ofElection are attached hereto as an Appendix12 [Excelsiorfootnote omitted from publication.]222 NLRB No. 10 14DECISIONSOF NATIONALLABOR RELATIONS BOARDthese LPN's on the basis of their particular job func-tions.'Chief among these is the fact that most of the timethe building is under complete control of chargenurses on duty. The home is open 24 hours a day, 7days a week; the director of nursing, an RN, is pre-sentMonday through Friday from 8 a.m. to 4 p.m.;and the administrator is present Monday throughFriday from 7 a.m. to 5 p.m. At all other times thecharge nurses make the operational decisions of thefacility.Thus, according to the administrator, theLPN's, as charge nurses, are authorized to and doperform the following functions which are superviso-ry in nature over and above the routine patient care,assign ,work on the shifts to the aides, initial time-cards for aides, send aides home early, write incidentreportswhich are placed in aides' personnel fileswithout further investigation, receive calls from anaide who will be absent and then call a replacement,ask aides to work an extra shift, refuse to reassign anaide .to the other wing of the hospital as requested bythe charge nurse on duty there, and authorize over-time. Additionally, LPN's are paid 50 percent morethan aides.The above facts are not overcome by pointing out,as the majority does, that the director of nursing is oncall at all times. Indeed, the evidence discloses thatshe is called only in the case of emergency medicalproblems involving greater responsibilities thanLPN's are authorized by statute to assume but whichRN's can perform. Administrative problems whicharise in her absence in the evenings and on week-ends, such as ixiovmg nurses aides around betweenthe wings necessary, allowing an ill aide to go home,and calling other aides to fill in for ,absentees if re-placements are deemed necessary, are handled by, thecharge nurses on duty without consulting anyone ;4and only if an incident is unusual are incident reportsprepared and left for the director of nursing to ap-prise her of what- was, done. In these circumstances,the testimony of one LPN that she had called thedirector of nursing on two or three occasions in 2-1/2months is hardly enough to allow for adequate super-vision by the director during her off-duty hours,, letalone establish that she, rather than the charge nurs-es, supervise anyone at such times.The majority's reliance on the testimony of twoLPN's to conclude that the director of nursing per-forms the key supervisory functions of scheduling thenurses aides and calling in replacements when anaide is going to be absent is also tenuous. One ofthose two LPN's works from 7 a.m. to 3 p.m. onMondays through Fridays, and the other from 3 p.m.to 11 p.m. on Tuesdays through Saturdays. Conse-quently, the presence of the director of nursing over-laps their shifts. That fact would appear, -in largemeasure; to explain the import of their testimony.'Furthermore, as already noted, the Administratortestified that LPN's perform those same duties; andwe also know that the director of nursing is notcalled at home to handle that kind of situation. Nordoes the fact that replacements are chosen by chargenurses from prepared lists persuade me that suchchoices are perfunctory in nature. To the contrary,the evidence shows that charge nurses in such situa-tions first must decide whether to call a replacement,and then, in situations where a choice is available,can pick from the list whomever they wish. Both ofthese functions clearly require the exercise of inde-pendent judgment. Therefore,it seemsto stretch apoint to believe that the director of nursing can effec-tively supervise the LPN's and nurses aides 24 hoursa day, 7 days a week.Finally, the majority makes much of the fact thatthere are 10 charge nurses (9 of whom are LPN's) ascompared to 27 nurses aides, suggesting that ratio isout of balance if the charge nurses are found to besupervisors. However, the misleading nature of thosefigures is pointed up by breaking them down intoteams of charge nurses and aides. Thus, the LPN'sare spread over two wings- of the hospital on threeshifts a day, 7 days a week, supervising two to fiveaides each. So considered, thosenumbers assume anentirely different proportion, one that clearly is rea-sonable under all the circumstances-Accordingly, I would find the LPN's to be supervi-sors 6 and would dismiss the petition.3Wing Memorial HospitalAssociation,217 NLRB No 172 (1975)4Goodman, the administrator, testified that he knewof no instance in 5to 6 yearsof experience in which adirectorof nursing had been called in heroff-duty hoursabout an administrative matter5No other LPN's testified,nor did thedirector of nursing.6North Dade Medical Center,210 NLRB 588, 592 (1974).APPENDIXRegional Director's Decision and Direction ofElection4The Employer is a Florida corporation engagedin a business of providing care for the ill and aged.During the past 12 months, Employer's gross revenueexceeded $250,000 and during the same period Em-ployer purchased drugs and supplies valued in excessof $50,000 from suppliers, who in turn, received thesaid drugs and supplies directly from outside theState of Florida. I find that Employer meets theBoard's jurisdictional standards,MountainManorNursing Home,204 NLRB 425.6Petitioner already represents many of Employer'semployees in a service and maintenance unit and PINECRESTCONVALESCENTHOME, INC.15herein seeks to be certified as the collective bargain-ing representative of, Employer's licensed practicalnurses (LPN's). Employer contends that these nursesare supervisors within the meaning of the Act andtherefore can not constitute an appropriate bargain-ing unit.Employer's nursing department is headed by theDirector of Nurses, a Registered Nurse, and containslicensed, practical nurses (about 9) and aides (about27) Employer's nursing home is divided into 2 sta-tionswith an LPN serving as the charge nurse ateach station, with several aides working at the sta-tion. Each station must be covered 7 days a week and24 hours each day. The licensed practical nurses andaides are assigned their shifts to continuously coverthese stations and the nursing department works on a3-shift basis, with the day shift running from 7 a.m.to 3 p.m., the second shift running from 3 p.m. to 11p.m., and the third shift running from 11 p.m. to 7a.m. The number of aides assigned to each stationvaries depending on the shift. There are 4 or 5 ateach station on the first shift, 3 aides, per station onthe second shift and 2 aides per station on the thirdshift. The Director of Nurses works from 8 a.m. to 4p.m. on Monday through Friday, and at all othertimes is on call if the charge nurses have problems. Itwas noted at the hearing that under the law the li-censed practical nurses may not engage in certainpatient treatments, but must call a registered nursefor the treatment to be given.It is clear from the record that the charge nursesdo not have the authority to hire or fire employees,nor authority to effectively recommend such action.The aides and nurses are hired by the Director ofnurses. The charge nurses may report that an aidehad done something wrong, but this report is re-viewed and a meeting is held with the Union andEmployer's owner before any adverse action is taken.The charge nurses make up work schedules for theaides on their stations and shift, assigning them pa-tients and noting what care is necessary. The care tobe given each patient depends upon the doctor's or-ders and the charge nurse's knowledge of what gener-al care should be given to a patient. Two LPN's testi-fied at the hearing for Petitioner. One testified that ather station the aides work as a team, while the othertestified that she assigns patients among her aides todivide the work evenly.The charge nurses are entirely involved in patientcare, including the giving of medicine, the orderingof prescriptions, keeping charts of the patients' medi-cal conditions, and giving emergency treatment.Both charge nurses testified that while makingtheir rounds they may see that an aide has not per-formed certain work, and so advise that aide. Bothfurther testified that if the aide refused to do thework they would report this to the Administrator orDirector of Nursing and had never been told thatthey had authority to discipline aides.Upon consideration of the above facts and entirerecord, I find that the charge nurses cannot hire orfire employees, or effectively recommend such actionand their assignment of work to aides is routine innature or depends on the medical needs of a patient.They are therefore not supervisors as defined in Sec-tion 2(11) of the Act.New Fern Restorium Co.175NLRB 871;Madeira Nursing Center, Inc.,203 NLRB323;Pikeville Investors, Inc. d/b/aMountain ManorNursing Home,204 NLRB 425.Employer takes the position that if the chargenurses constitute an appropriate unit," the relief Reg-isteredNurse,Mrs. Gascoigne, should be includedtherein.Mrs. Gascoigne works for Employer on apart-time basis. As Florida Law requires that Em-ployer have a Registered Nurse on the property sev-en days a week, she has been working on the week-ends. She occasionally works on other shifts. Whenthe Director of Nurses was absent because of illness,Mrs. Gascoigne replaced her in that position.While she otherwise serves as a charge nurse, shealso reviews the conditions of patients at both sta-tions and gives patient treatments which may not begiven by the LPN's. As she makes, patient care deci-sions and ,gives patient treatment on the basis of heradvanced education, I find her to be a professionalemployee and therefore excluded from the unit.Morton Goodman(home administrator) andLornaRichardson(director of nursing) have "the authority tohire and fire employees, and J find them to be super-visors as defined in the Act.